UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 MOURAD KHALIL,                                 )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )   Civil Case No. 08-1551 (RJL)
                                                )
 L-3 COMMUNICATIONS TITAN                       )
 GROUP,                                         )
                                                )
                       Defendant.               )
                                                )
                                           ~
                               MEMORANDUM OPINION
                              (September~, 2009) [#9, #10]

       The plaintiff, Mourad Khalil ("Khalil"), worked as a linguist from August 2003 to

July 2006 for a government contractor providing security in Iraq: the defendant,

L-3 Communications Titan Group ("L-3"). (First Am. CompI. [Dkt. #8]         ~~   3-5.) Khalil

alleges that L-3 discriminated against him in violation of Title VII of the Civil Rights Act

of 1964 and 42 U.S.C. § 1981, violated the Family and Medical Leave Act of 1990,

wrongfully discharged him, and breached an implied contract. Currently before the Court

is L-3's Motion to Dismiss the case or, alternatively, to Transfer it to the Eastern District

of Virginia. For the following reasons, L-3's Motion to Transfer is GRANTED and its

Motion to Dismiss is DENIED as moot.
                                       BACKGROUND

       In considering L-3's Motion to Transfer venue under Federal Rule of Civil

Procedure 12(b)(3), the Court "accepts the plaintiffs well-pled factual allegations

regarding venue as true, draws all reasonable inferences from those allegations in the

plaintiffs favor and resolves any factual conflicts in the plaintiffs favor." James v.

Verizon Servs. Corp., No. 08-1274, - F. Supp. 2d. -,2009 WL 2370611, *1 (D.D.C.

Aug. 3, 2009). "The [C]ourt, however, need not accept the plaintiffs legal conclusions as

true." Jd. "To prevail on a motion to dismiss for improper venue, the defendant must

present facts that will defeat the plaintiffs assertion of venue." Jd.!

       A Title VII claim is governed by a statutory venue provision that is specific to

Title VII. Under that provision, venue is "proper in any of the following judicial districts:

(1) where 'the unlawful employment practice is alleged to have been committed'; (2)

where 'the employment records relevant to such action are maintained and administered';

(3) where the plaintiff 'would have worked but for the alleged unlawful employment

practice'; but (4) if the defendant is not within those three districts, the 'action may be

brought within the judicial district in which the respondent has his principal office.'"

Kloeckner v. Solis, No. 08-762, 2009 WL 1364641, * 1 (D.D.C. May 15,2009) (quoting




1Additionally, in determining whether a defendant has defeated the plaintiff's assertion of venue,

"[a] court may consider materials outside the pleadings." Ridgely v. Chao, No. 05-1033, 2006
WL 626919, *1 (D.D.C. Mar. 13,2006).


                                                2
42 U.S.C. § 2000e-5(t)(3)). Khalil has not established venue is proper in the District of

Columbia under any of these subsections.

       With respect to the first subsection, the parties agree that the unlawful employment

practice did not occur in the District of Columbia. (Pl.'s Opp'n [Dkt. #11] at 3.) In fact,

Khalil concedes that the unlawful conduct occurred either in Iraq, where he was working,

or in Florida, where he returned after leaving Iraq. (Id.) Therefore, jurisdiction is not

proper under subsection (1).

       The second subsection provides that venue is proper in the district where "the

employment records relevant to such [alleged unlawful employment] practice are

maintained and administered." 42 U.S.C. § 2000e-5(t)(3). While Khalil does not address

where the records are maintained and administered, he does offer the unsupported

conc1usory assertion that "there is a dispute as to where [his] employment records are

'maintained and administered.'" (Pl.'s Opp'n at 3.) He speculates that his employment

records are "likely maintained electronically" and could easily be accessible for litigation

in the District of Columbia. (Id. at 3-4.) However, the statutory venue provision does

not provide for venue wherever records could be accessed, but rather where they are

"maintained and administered." Kendrick v. Potter, No. 06-122, 2007 WL 2071670, *3

(D.D.C. July 16,2007) (finding venue on the basis of where the records are maintained

and administered "lies where the complete master set of Plaintiffs relevant employment

records are maintained and administered, not merely where any records happen to be


                                              3
located"). Moreover, according to a declaration by an L-3 human resources employee,

"[ a] 11 official employment records ... relating to Mr. Khalil are kept, maintained and

administered at [L-3']s corporate office located in Reston, Virginia." (Def.'s Ex. 1 [Dkt.

#9-2] ,-r 8.) Surely this affidavit should and must be credited over Khalil's unsupported

and conclusory assertions in his pleadings. See Kendrick, 2007 WL 2071670 at *3

("Declarations of human resource officers and employers are sufficient to establish where

the employment records are maintained and administered."). Therefore, venue is not

proper in the District of Columbia under the second subsection.

       With respect to the third subsection, Khalil concedes that "there is no evidence on

where Mr. Mourad [sic] would have worked for [d]efendant but for the alleged unlawful

employment practice." (PI.'s Opp'n at 5.) Therefore, venue is also not proper in the

District of Columbia on the basis that Khalil would have worked in this district but for the

alleged employment practice.

       The fourth and final subsection provides that if the defendant is not within one of

the previous three districts, venue is proper in the district where the defendant "has his

principal office." 42 U.S.C. § 2000e-5(f)(3). While L-3 does have offices in the District

of Columbia, (see generally PI.' sEx. 1 [Dkt. # 11-2]), its headquarters (and likely its

"principal office") are located in Reston, Virginia, (id.). More importantly, perhaps, the

Court cannot even consider the fourth venue scenario, as this subsection applies only in

the event that the defendant is not located in one of the first three districts. Donnell v.


                                               4
Nat'/ Guard Bureau, 568 F. Supp. 93, 95 (D.D.C. 1983). Because Khalil's employment

records are maintained and administered in the Eastern District of Virginia and the

defendant itself is located there, the Court does not even get to the issue of whether venue

is proper under the fourth scenario.

        Thus for all of the above reasons the Court finds venue for Khalil's Title VII

action is not proper in the District ofColumbia,2 and must either dismiss Khalil's Title

VII claim or, "if it be in the interest of justice, transfer [it] to any district or division in

which it could have been brought." 28 U.S.C. § 1406(a); Akers v. Gutierrez, No. 07-266,

2007 WL 1541500, *2 (D.D.C. May 23,2007). Given venue for Khalil's Title VII claim

is proper in the Eastern District of Virginia, it is in the interests of justice and judicial

efficiency to transfer all of Khalil's claims to that venue. See Saran v. Harvey, No. 04-

1847,2005 WL 1106347, *4 (D.D.C. May 9, 2005) ("When venue is improper for a Title

VII claim, courts have consistently transferred the entire case, pursuant to 28 U.S.C.

§ 1406(a), to a judicial district where venue is appropriate for all claims, rather than split

a case apart."). An Order consistent with this Memorandum Opinion is attached.
                                                              J




                                                     ~United States District Judge


2While Khalil asserts venue is proper in the District of Columbia because he "worked on a
contract issued by the U.S. Department of Defense in Washington, D.C. and Defendant may be
found in this judicial district," (First Am. CompI. ~ 2), Title VII does not provide that venue is
proper on this basis. See 42 U.S.C. § 2000e-5(f)(3).

                                                 5